UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4385


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR CLARENCE WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00150-WO-1)


Submitted:   October 20, 2010             Decided:   October 29, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     John W. Stone, Jr., Acting United
States Attorney, Terry M. Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

               Arthur Wright pled guilty to one count of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e) (2006).                        The district court sentenced

him to 195 months’ imprisonment.                       On appeal, Wright challenges

his sentence, maintaining that it is unreasonable because it is

longer than necessary to accomplish the purposes of 18 U.S.C.

§ 3553(a) (2006).           For the reasons stated below, we disagree and

affirm his sentence.

               This      court    reviews        a    sentence       for    reasonableness,

using a deferential “abuse of discretion” standard.                                  Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Evans,

526   F.3d     155,      161     (4th     Cir.       2008).        This    review    requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.                  Gall, 552 U.S. at 51.

               In     determining        whether       a       sentence    is   procedurally

reasonable,         we   must     first      assess     whether      the    district   court

properly calculated the defendant’s advisory guideline range. ∗

Id. at 50.            We must then assess whether the district court

failed    to    consider         the    18   U.S.C.        §   3553(a)     factors   and   any

arguments presented by the parties, selected a sentence based on


      ∗
       Wright does not challenge on appeal the computation of the
advisory guidelines range.



                                                 2
“clearly erroneous facts,” or failed to sufficiently explain the

sentence.      Gall, 552 U.S. at 50-51.

            At      sentencing,        the       district      court        adopted      the

presentence       report       (“PSR”),          which     proposed         an   advisory

guidelines sentencing range of 180 to 210 months’ imprisonment,

without objection.           After considering the parties’ arguments and

with    reference      to    the   § 3553(a)       factors,     the    district        court

imposed a 195-month sentence.

            The     district       court    explained      that     its     sentence     was

largely    predicated        on    Wright’s       long     criminal       history.        As

documented in his PSR, Wright repeatedly engaged in criminal

activity almost immediately upon being released from custody,

despite having served numerous terms of imprisonment, including

a    lengthy     state      sentence       for    arson.       The     district        court

commented on Wright’s manifest disrespect for the law: “it’s

hard . . . to conceive how at this point, given the history that

you showed, if you were not in prison how you would survive

without involving yourself in additional criminal conduct.”                             The

district court also found that Wright had a long-term substance

abuse     problem      and    determined         that    he    could      benefit       from

receiving substance abuse counseling while incarcerated.                            Hence,

we   conclude     that       the   court’s       analysis     and     its    concomitant

explanation      for     Wright’s      sentence     were      sufficient,        and    this



                                             3
sentence is procedurally reasonable.                See United States v. Lynn,

592 F.3d 572, 576 (4th Cir. 2010).

            Having      established       the    procedural      reasonableness           of

Wright’s       sentence,      we      must       turn      to        the         substantive

reasonableness of the sentence.                  In doing so, we “tak[e] into

account the ‘totality of the circumstances, including the extent

of any variance from the Guidelines range.’”                         United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552

U.S.   at   51).       Finally,    this    court    affords       a    presumption        of

reasonableness to a sentence that, like this one, is imposed

within the properly calculated Guidelines range.                                 See United

States v. Wright, 594 F.3d 259, 267 (4th Cir. 2010); see also

Rita   v.   United     States,     551    U.S.    338,   347      (2007)         (upholding

rebuttable presumption of reasonableness for a within-Guidelines

sentence).

            Wright contends that his age and his attempt to become

a   productive       member      of   society       by     recently          starting      a

landscaping business rebut the presumption of reasonableness in

this   case.       Although      Wright    would     have       preferred          that   the

district       court     gave      greater        weight        to         his      personal

characteristics, such as his age and the initiative he showed in

starting a landscaping business, its refusal to do so does not

constitute an abuse of discretion.



                                           4
             A     defendant’s       criminal           history       and       pattern     of

recidivism       are   relevant     to     the   assessment       of       several    of   the

statutory     sentencing       factors.           See    18    U.S.C.       §   3553(a)(1),

(a)(2)(A)-(C).         And, it is the district court, not this court,

that    is   entrusted       with   the     responsibility            to    balance    these

factors and fashion a reasonable sentence.                       See United States v.

McNeill,     598    F.3d     161,   167    (4th    Cir.       2010)    (“[A]n     appellate

court should give due deference to the District Court’s reasoned

and    reasonable      decision     that     the    §    3553(a)       factors,       on   the

whole,   justify       the    sentence.”)        (internal      quotation        marks     and

alterations        omitted).        When    viewed       in    the     totality       of   the

circumstances, we conclude that Wright’s 195-month sentence is

substantively reasonable.

             Because we determine that the sentence in this case

was both procedurally and substantively reasonable, we affirm

the district court’s judgment.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     AFFIRMED




                                             5